F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            OCT 27 2003
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk


    DOREEN JANICE CURRY,

                Plaintiff-Appellant,

    v.                                                   No. 02-5214
                                                    (D.C. No. 02-CV-28-H)
    ADAM’S MARK HOTEL,                                   (N.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before MURPHY and PORFILIO , Circuit Judges, and              BRORBY , Senior Circuit
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Doreen Janice Curry, proceeding pro se, appeals the summary

judgment entered in favor of defendant on her claims arising from defendant’s

decision not to hire her. We exercise jurisdiction under 28 U.S.C. § 1291 and

affirm.

      Ms. Curry applied for a permanent position in defendant’s accounting

department, but was not hired. She asserted that defendant decided not to hire her

because she had filed a lawsuit against her former employer. She then filed suit

alleging race discrimination, gender discrimination, age discrimination, hostile

work environment, and wrongful retaliation. The district court dismissed all of

those claims, except the one for wrongful retaliation, because Ms. Curry had not

adduced any facts to support them. The court then evaluated the wrongful

retaliation claim and entered summary judgment in defendant’s favor, concluding

that Ms. Curry’s proffered evidence did not demonstrate the existence of a

genuine issue of material fact that defendant did not hire her because she had

filed a lawsuit against her former employer.

      On appeal, Ms. Curry argues that the district court erred in (1) refusing to

appoint counsel for her, (2) refusing to provide transcripts at government expense

in two related cases, (3) ruling on the taking and filing of her deposition,

(4) denying her motions for summary judgment, and (5) granting summary

judgment against her despite the existence of disputed material facts. She also


                                          -2-
alleges that the district court was biased in favor of corporations and against

minorities, including her.

      We review for an abuse of discretion a district court’s decisions regarding

the treatment of depositions and appointment of counsel in a civil case. Burks v.

Okla. Publ’g Co., 81 F.3d 975, 981 (10th Cir. 1996) (discovery); Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (appointment of counsel). We

review de novo the district court’s grant of summary judgment, viewing the

record in the light most favorable to the party opposing summary judgment.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998).

Summary judgment is appropriate if there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Fed. R. Civ. P. 56(c). Because plaintiff is

representing herself on appeal, her pleadings will be liberally construed. Haines

v. Kerner, 404 U.S. 519, 520 (1972).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

judgment for the reasons stated by the district court.

      We decline to consider Ms. Curry’s conclusory and offensive charge that

the district court was biased in favor of corporations and against minorities. This

allegation is based on the district court’s order granting summary judgment to


                                         -3-
defendant. Adverse rulings alone cannot provide grounds for disqualification of a

judge. Estate of Bishop v. Equinox Int’l Corp.   , 256 F.3d 1050, 1058 (10th Cir.

2001). Moreover, Ms. Curry did not file a motion to recuse.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -4-